DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 09/17/2021. Claims 20-34 are currently pending with claims 1-16 cancelled by the applicant.


Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 01/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-24, 26-30 and 32-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21-24, 26-30 and 32-34 are dependent on cancelled parent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 of U.S. Patent No. 11149495 and in view of Quintana (USP 5205365). 
Regarding claim 20 of the instant application, claim 1 of USP 11149495 recites several features of claim 20, however, claim 1 of USP 11149495 is silent regarding the method of utilizing the amplification tool to generate axial forces.
Quintana (USP 5205365) teaches a method of utilizing the amplification tool (abstract and Fig. 1, increased fluid pressure to move the subassembly within a drill string) to generate axial forces (abstract and Fig. 1, actuation the subassembly requires an axial force to displace the subassembly in a telescoping action).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the amplification tool of Claim 1 of USP 11149495 to generate axial forces as taught by Quintana in order to provide an axial force to advance a tool bit without have to move the downhole drill string.
Claims 21-23 of the instant application are anticipated by claims 4-6 of USP 11149495 and are not patentably distinct.
Claim 24, claim 1 of USP 11149495 anticipates the method of claim 20 (not claim 1) of the instant application; additionally, 
Quintana teaches a percussion tool (9-Fig. 3) operatively connected to the amplification tool (Fig. 3, drill bit 9 is operatively connected to the drill string) for generating an axial force (abstract, axially displacement of the attached member relative to the pipe string is a generated axial force to displace the member), and utilizing the amplification tool to amplify the axial force generated by the percussion tool (abstract, axial displacement of the attached member would result in the displacement of the drill bit). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the amplification tool of Claim 1 of USP 11149495 to generate axial forces as taught by Quintana in order to provide an axial force to advance a tool bit without have to move the downhole drill string.

Claims 25-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11149495.
Claim 25 of the instant application fails to provide additional structure element(s) to differentiate the apparatus of claim 25 from the apparatus of claim 1 of USP 11149495, because the apparatus of claim 1 of USP 11149495 is capable of dampening changes in hydraulic pressure within the drill string.
Claims 26-30 are anticipated by claims 2-6 of U.S. Patent No. 11149495 and are not patentably distinct.
Claims 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 of U.S. Patent No. 11149495, and in view of Quintana (USP 5205365). 
Regarding claim 31 of the instant application, claim 1 of USP 11149495 recites several features of claim 20, however, claim 1 of USP 11149495 is silent regarding: the damping axial forces on the at least one downhole drill tool; and the method of utilizing the amplification tool to dampen axial forces.
Applicant’s specification recites a process of downhole dampening of the tool by compressing the hydraulic fluid in the multiple chambers of the tool, the specification of USP 11149495 recites the same process, as such, the apparatus of claim 1 of USP 11149495 can be utilized to perform the method of damping axial forces on the at least one downhole drill tool; and
Quintana (USP 5205365) teaches a method of utilizing the amplification tool (abstract and Fig. 1, increased fluid pressure to move the subassembly within a drill string) to generate axial forces (abstract and Fig. 1, actuation the subassembly requires an axial force to displace the subassembly in a telescoping action), the examiner further cites Fig. 1, force F1 would dampen upward motion of interface 16 due to compression the fluid contained within the chamber formed above interface 16 and within assembly 2. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the amplification tool of Claim 1 of USP 11149495 to damping changes in the fluid pressure as taught by Quintana in order to dampen any force pulse being push up the drill string when the tool is in operation, thus reducing wear and tear on the components of the downhole drill string.
Claims 32-34 of the instant application are anticipated by claims 4-6 of USP 11149495 and are not patentably distinct.

Examiner Note/ Allowable Subject Matter
Examiner notes that if the Applicant files the appropriate Terminal Disclaimers, claims 20, 25 and 31 would be viewed as allowable.
Regarding Claims 20, 25 and 31, the claims recite two fluidically connected chambers that receive pressurized hydraulic fluid to amplify a force exerted on a piston telescopically received within a housing, wherein the pressure in each chamber exerts an cumulative axial force on a drill tool, and a secondary fluid chamber which isolated from the other chambers and is in fluid connection with an annular member which acts like an accumulator to store the fluid driven out of the secondary chamber as the piston compressed the secondary chamber.
The prior art of record, either singularly or in combination of, fails to anticipate every element of the claimed invention;
Forrest (USP 4901806) use a hydraulic fluid to amplify an axial force exerted upon a tool attachment but fails to anticipate the secondary fluid chamber which acts as an amplifier of the axial force applied to the attached tool;
Quintana (USP 5205365) use a hydraulic fluid to amplify an axial force exerted upon a tool attachment but fails to anticipate the secondary fluid chamber which acts as an amplifier of the axial force applied to the attached tool; and
Taylor (USP 4844157) use a hydraulic fluid to amplify an axial force exerted upon a tool attachment but the secondary chamber utilizes a spring, not fluid, to amplify axial force exerted on an attached tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/23/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731